Ford, Judge:
The above suits have been submitted on a written stipulation reading as follows:
IT IS HEREBY STIPULATED AND' AGREED by and between the attorneys for the parties hereto, subject to the approval of the court, that the items marked “A” and initialed AB (Import Specialist’s Init.) by Import Specialist Albert Berg (Import Specialist’s Name) on the invoices covered by the protests enumerated on Schedule “A” attached hereto and made a part hereof and assessed with duty at 12% per cent ad valorem under paragraph 353 of the Tariff Act of 1930, as modified by T.D. 55615, made effective by T.D. 55649, consists of Wadkin Crosscutting and Trenching Machines, Model C.J. 4, together with their motors, similar in all material respects to- the Wadkin Crosscutting and Trenching Machines, Model C.J. 4, together with their motors, the subject of Castelazo & Associates, Atwood Imports, Inc. v. United States, C.D. 3237, decided December 27, 1967, wherein the court held that said merchandise was dutiable at 11% per cent ad valorem or 10% per cent ad valorem, depending on the date of entry, under paragraph 372, as modified by T.D. 55615, made effective by T.D. 55649.
IT IS FURTHER STIPULATED AND AGREED that the record in C.D. 3237 be incorporated in the record of the above-enumerated *207protests and that said protests he submitted on this stipulation, the same being limited to the items marked “A” as aforesaid.
Accepting the foregoing stipulation of facts and following the authority cited, Castelazo & Associates, Atwood Imports, Inc. v. United States, C.D. 3237, we find and hold the items of merchandise marked “A” and initialed on the invoices by the designated import specialist to be properly dutiable as woodworking machines at the rate of 10y2 per centum ad valorem under paragraph 372, Tariff Act of 1930, as modified by T.D. 55615 and T.D. 55649.
To the extent indicated the specified claim in these suits is sustained; in all other respects and as to all other merchandise all the claims are overruled.
Judgment will be entered accordingly.